                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                        PLAINTIFF,

               v.                                     CIVIL NO.      18-cv-1683-NJR-SCW

$510,910.00 IN UNITED STATES
CURRENCY; ONE FORD FOREST
RIVER FORESTER RECREATIONAL
VEHICLE, BEARING
VIN: 1FDWS9PM1GKA97463, WITH
ALL ACCESSORIES, ATTACHMENTS,
AND COMPONENTS THEREON; and
ONE RUGER LCP .380 HANDGUN,
BEARING SERIAL NUMBER 371699695
WITH MAGAZINE AND ANY AND ALL :
AMMUNITION CONTAINED THEREIN
OR SEIZED THEREWITH,

                       DEFENDANTS.

                      WARRANT FOR ARREST OF ARTICLES IN REM
                WITH RESPECT TO $510,910.00 IN UNITED STATES CURRENCY

TO THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED LAW
ENFORCEMENT OFFICER:

                WHEREAS, an amended verified complaint of forfeiture has been filed on October 16, 2018,
in the United States District Court for the Southern District of Illinois, alleging that the defendant property
is subject to seizure and forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), for violation of
21 U.S.C. § 801 et seq.;

              YOU ARE, THEREFORE, HEREBY COMMANDED to arrest and seize the defendant
property, and use discretion and whatever means appropriate to protect and maintain said defendant
property;

               IT IS FURTHER ORDERED that, promptly after execution of this process, you shall file
the same in this Court with your return thereon, identifying the individuals upon whom copies were served
and the manner employed.
